Title: From Thomas Jefferson to Edmund Pendleton, 14 January 1798
From: Jefferson, Thomas
To: Pendleton, Edmund


          
            Dear Sir
            Philadelphia Jan. 14. 1798.
          
          I recieved some time ago from mr Edmund Randolph a note signed by mr Lyons & yourself undertaking to pay the amount of a decree of Royle’s admrs v. yourselves as admrs of Robinson, to mr Short or myself as his attorney. this undertaking is perfectly satisfactory, and I only wait your pleasure to be signified as to the time when, and place where it may suit you to make the paiment. as it was to depend on the sale of stock, I should suppose this the best market. but of this you will judge.
          We receive this day through the public papers news by the way of Norfolk of some stern interrogatories put to our envoys by the French directory. they look so like truth that they cannot fail to make an impression. we are willing to hope that France will not push her resentments to a declaration of war. but we have not entire confidence in the moderation of certain people among ourselves. on the whole our situation is truly perilous. Congress is at present lying on it’s oars. there is nothing of the least importance to be taken up. they will begin tomorrow to talk about Blount and mr Liston. this may fill up some hours, as well as lounging, and furnish something for the blank pages of their journals. but unless our envoys furnish us something to do, I do not see how we can contrive even the semblance of business through February.  I avail myself with great pleasure of this opportunity of recalling our antient recollections: and it has been with very great satisfaction that I have heard from time to time of the great portion of health you have enjoyed & still enjoy. that it may continue thro all the years you wish is the prayer of my Dear Sir
          Your affectionate friend & servt.
          
            Th: Jefferson
          
        